DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11: The claim contains the method step of “opening or disconnecting the switch during testing”. However, there are no previous steps claiming or describing “testing” and it is unclear if a testing step or method is part of the method in claim 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 2004/0211677 A1). 

Claim 1: Lewis discloses a safety system for de-coupling of a cathodically protected structure (see e.g. abstract of Lewis), the safety system comprising: 
a DC (Direct Current) component, connected or connectable between the structure and ground (see e.g. #352 on Fig 7 of Lewis); 
an AC (Alternating Current) component, connected or connectable between the structure and ground and connected in parallel with the DC component (see e.g. #308 on Fig 7 of Lewis. [0058] of the Instant PGPub states capacitors are AC components); and 
a switch connected in series with the AC component (see e.g. #310 on Fig 7 of Lewis), 
the switch configured selectively to disconnect the AC component between the structure and ground while permitting the DC component to remain connected between structure and ground (see e.g. #310 on Fig 7 of Lewis). 

Claim 2: Lewis discloses that the switch is in the form of an isolator (see e.g. #310 on Fig 7 of Lewis).

Claim 3: Lewis discloses that there are plural DC components (see e.g. #306 and #304 on Fig 7 of Lewis). 

Claim 4: Lewis discloses that there are additional electrical or electronic components connected or connectable between the structure and ground (see e.g. #356 on Fig 7 and Fig 2 of Lewis).

Claim 5: Lewis discloses that actuation or disconnection of the switch does not disconnect the additional electrical or electronic components (see e.g. #356 on Fig 7 and Fig 2 of Lewis).

Claim 6: Lewis discloses that the DC component includes a DC control element (impedance, see e.g. #352 on Fig 7 of Lewis).

Claim 7: Lewis discloses that the AC component includes a reactive element (see e.g. #308 on Fig 7 of Lewis). 

Claim 8: Lewis discloses that the system is provided by a solid-state device package (microprocessor system, see e.g. [0051] of Lewis). 

Claim 10: Lewis discloses a method of de-coupling of a cathodically protected structure (see e.g. [0069] of Lewis), the method comprising: 
providing a DC (Direct Current) component, connected between the structure and ground (see e.g. #352 on Fig 7 of Lewis);
providing an AC (Alternating Current) component, connected between the structure and ground and in parallel with the DC component (see e.g. #308 on Fig 7 of Lewis. [0058] of the Instant PGPub states capacitors are AC components);  
providing a switch connected in series with the AC component (see e.g. #310 on Fig 7 of Lewis); and 
actuating the switch configured, thereby to selectively disconnect the AC component between the structure and ground while permitting the DC component to remain connected between structure and ground (see e.g. #310 on Fig 7 and [0069] of Lewis).

Claim 11: Lewis discloses 
disconnecting the switch during testing (see e.g. #310 on Fig 7 and [0069] of Lewis); and 
connecting the switch during normal operation (see e.g. #310 on Fig 7 and [0069] of Lewis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Petrie, IV et al (US 2016/0268078 A1). 

Claim 9: Lewis does not explicitly teach that the switch is accessible from an exterior of the solid-state device package. Petrie teaches a cathodic protection system (see e.g. abstract of Petrie) including a solid-state device package (see e.g. #10 on Fig 3 of Petrie), which includes an exterior user interface that allows the user to control switches within the system (see e.g. [0029] of Petrie). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Lewis by including the exterior user interface for access to the switch taught in Petrie to give the operator control over the connection of the switches in the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795